Dismissed and Memorandum Opinion filed May 3, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00887-CV
                                   ____________

                             RON MCGUIRE, Appellant

                                            V.

                            ANTHONY TRAN, Appellee


               On Appeal from the County Civil Court at Law No. 1
                             Harris County, Texas
                        Trial Court Cause No. 1000114



                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 3, 2011. The record was filed
January 24, 2012. No brief was filed.

      On March 6, 2012, this court issued an order stating that unless appellant submitted
a brief on or before April 3, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.
                                        PER CURIAM


Panel consists of Justices Frost, Brown, and McCally.




                                           2